IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   June 23, 2011 Session

               LORI ANN STILES ESTES v. RANDY LEE ESTES

                   Appeal from the Circuit Court for Warren County
                       No. 2928     Larry B. Stanley, Jr., Judge


                No. M2010-02554-COA-R3-CV - Filed October 7, 2011


The trial court granted a divorce to the parents of three minor children. The permanent
parenting plan incorporated into the decree of divorce designated the mother as the primary
residential parent of the parties’ twin sons and younger daughter and granted the father
standard visitation. The parties lived in Warren County prior to the divorce, in close
proximity to the school the children attended. Two years after divorce, Father filed a petition
to modify the permanent parenting plan, and Mother moved to another county. The children
all testified in chambers that they wanted to spend half the time with their father and to
remain enrolled in the Warren County schools. The court concluded that there had been a
material change of circumstances and that it was in the best interest of the two boys that their
parenting be shared equally between the parties, with custody alternating weekly. The
residential plan for the nine year-old girl was left unchanged. Mother argues on appeal that
the trial court erred in ruling that there had been a material change of circumstances, and she
asks us to restore the previous parenting plan. We affirm the trial court, but modify the
judgment to designate Father as the primary residential parent of the parties’ sons.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                              Affirmed As Modified

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which A NDY D.
B ENNETT and R ICHARD H. D INKINS, JJ., joined.

Eric J. Burch, Manchester, Tennessee, for the appellant, Lori Ann Stiles Estes.

Thomas F. Bloom, Nashville, Tennessee; Tami Ross, McMinnville, Tennessee, for the
appellee, Randy Lee Estes.
                                         OPINION

                             I. T HE I NITIAL P ARENTING P LAN

        Lori Anne Stiles Estes (“Mother”) and Randy Lee Estes (“Father”) are the parents of
three children. Their twin sons, Zach and Lucas, were born December 29, 1997. Their
daughter Taylor was born July 3, 2001. There is very little information in the record as to
the circumstances that led to the parties’ separation and the dissolution of their marriage.
The record nonetheless indicates that Mother filed a complaint for divorce in the Circuit
Court of Warren County and that the parties subsequently negotiated the terms of a marital
dissolution agreement (MDA) and a permanent parenting plan. Mother was represented by
an attorney during those negotiations, while Father acted pro se.

       On June 6, 2008, the trial court entered a Final Decree of Divorce. The MDA and the
permanent parenting plan were incorporated by reference into the final decree. The MDA
resolved all the issues of marital property and debt, including the division of the 401(k)
retirement accounts that both parties had accumulated as fellow employees at the Bridgestone
plant in Warren County, the sale of the marital home, and the division of net proceeds
between the parties.

       The permanent parenting plan named Mother as the primary residential parent of all
three children and set out a residential parenting schedule under which children were to
spend 235 days per year with the Mother and 130 days with Father. Father’s residential time
included every other weekend and every week from Tuesday at 3:30 p.m. to Wednesday at
7:00 a.m., “as well as at other times as agreed by the parties.”

       All major decisions were to be make jointly by both parties, except for the children’s
religious upbringing, which was designated as Mother’s area of authority. Father was
ordered to pay child support of $479.58 bi-weekly, in accordance with the income shares
child support guidelines. The following provision was made a part of the plan: “It is
understood that Defendant [Father] is currently co-habitating with Yvonnda Roller, however,
neither party shall have any other overnight guests of the opposite sex unless related by blood
or marriage.” Mother testified that she wanted the prohibition against overnight guests to be
included in the parenting plan, but that Father would not agree to it unless an exception was
made for Ms. Roller.




                                              -2-
                   II. T HE P ETITION FOR M ODIFICATION OF THE P LAN

        On January 20, 2010, Father filed a Petition to Modify the Permanent Parenting Plan
and for Contempt. Father claimed that Mother was “in blatant, willful and wanton contempt
of this Honorable Court and its Orders by having overnight guests of the opposite sex while
the minor children are present.” Specifically, he alleged that Mother had allowed Father’s
co-worker and former close friend, a man named Shane Petty, to spend numerous nights with
her, and that he “virtually resides with [Mother] when the minor children are in her care.”

        Father further alleged that at the time the permanent parenting plan was entered,
Mother had told Father that he could have parenting time with the minor children almost any
time he wanted. He stated that she had given him additional parenting time in the past, but
that after he discussed with her the possibility of modifying the parenting plan, she refused
to allow him to have any extra time with the children. Father also stated that he believed that
Mother was planning to take the children out of the Warren County School System and to
move closer to Murfreesboro, “so she can reside with her boyfriend, who is from
Murfreesboro.” Father also asserted that the children had told him that they want to live with
him if Mother moves away from Warren County.

       In her answer, Mother denied that she planned to move and she stated that she “has
no intention of removing the children from the Warren County School System.” Mother
married Shane Petty on March 6, 2010. In May or June of that year, she moved from Warren
County to a home she and Mr. Petty had purchased in Coffee County, close enough to
Father’s home that she was entitled to move there without seeking approval from the trial
court or from Father. See Tenn. Code Ann. § 36–6–108.

        The final hearing on Father’s petition was conducted on August 10, 2010, at or near
the beginning of the school year in Warren County. Father testified that he took the children
to the Warren County Schools office to register them, so they could remain enrolled in the
same schools that they had been attending. He also testified that the home he moved into
after the marital home was sold was less than ten minutes away from the schools where the
children were enrolled. Mother’s home had been even closer to those schools.

       According to Father’s testimony, Mother’s new home in Manchester, Coffee County,
is 24 miles away from the boys’ school. He testified that the normal driving time is 33
minutes each way, and that as a result of Mother’s move, the children have to wake up half
an hour earlier every day in order to get to school on time. The twins play baseball, and the
team will be practicing five days a week from the end of the school day at 3:30 until 5:00.
So if Mother picks them up at the end of practice, Taylor will have to wait around to be
picked up, and she will not get home until 5:30 or even later.

                                              -3-
       Father further testified that he has a very loving and open relationship with his
children and that he speaks with them on the phone almost every day when they are not in
his care. He testified that as the boys have gotten older, he has been sharing more of his
interests with them. For example, with Mother’s permission he took the boys hunting almost
every weekend during deer season in the fall of 2009. He also coached their baseball and
football teams. He stated, however, that prior to filing his petition for modification of the
parenting plan, he asked Mother to sign a new plan that would allow him more time with the
children. She refused and subsequently prevented him from spending any more time with
the children than was permitted by the existing parenting plan.1

        Father acknowledged that he had spent less extra time with Taylor, because she was
less interested in hunting and she prefers to stay with Mother much of the time. However,
Father’s girlfriend Wylonda Roller has a daughter a few years older than Taylor, and Father
testified that the two girls had become close friends and that they like to play together in a
playroom that he set up in his house.2

       Father acknowledged under questioning that he did not believe that Mother’s
relationship with Shane Petty prior to marriage was detrimental to the welfare of the children.
But, he asserted that it was important for Mother to comply with the agreement she and the
court had signed off on.

       When Mother took the stand, she stated that she provided a stable and structured
environment for the children and that they were healthy and happy. She affirmed that she
thought it was important for Father to have a good relationship with the children, but she did
not think the environment he provided was as stable as hers. She was critical of Father
because he drinks, he smokes, he chews tobacco and he sometimes curses in the presence of
the children. She admitted that she and Shane drink beer on occasion.

       Mother testified that she was willing to allow the children to remain enrolled in
Warren County schools. She stated that she had contacted someone at the school board, who
told her that determining the proper county for the children to register in was “a gray area.”
She was advised to list on the registration application a Warren County Post Office Box that
she had used when she lived in the county, as well Father’s current Warren County address.



        1
           Mother’s attorney objected to any testimony to negotiations Father and Mother may have had prior
to the filing of his petition to modify the parenting plan. However, the trial court overruled the objection.
        2
         Father’s girlfriend’s first name is spelled Yvonnda in the permanent parenting plan and Wylonda
in the hearing transcript. Hereinafter, we will refer to her as Wylonda Roller.

                                                    -4-
       Since Mother, like Father, has to be at work at Bridgestone at 7:00 a.m., she plans to
drive the children to a convenience market in Warren County every morning, where her
stepmother will meet her, pick the children up and take them to school. She testified that she
followed a similar plan the previous year, except that her stepmother would come to her
house to pick the children up. When the children are with Father, Wylonda Roller, who
apparently works part-time in a doctor’s office, usually takes them to school.

       Prior to the hearing on the petition, Father had filed a motion in the trial court to allow
the children to speak to the judge in chambers about their preferences as to the residential
parenting schedule. The court granted the motion and interviewed each of the children
separately in his chambers, with the attorneys for the two parties also present and questioning
the children. As might be expected, the children were not very talkative and many of their
answers were monosyllabic, but they answered all the questions they were asked, and there
were no evident discrepancies in their testimony.

        The twelve-year old twins both testified that they wanted to spend more time with
Father and that they had felt that way for a long time. Zach said that “I just feel like I kind
of miss seeing my dad because I hardly ever get to see him anymore.” Both boys testified
that they like to do “outdoor stuff” like hunting, fishing, floating down the river, and playing
baseball and that Father is an outdoor person who is involved in all those activities. They
stated that they really enjoyed going hunting with Father the previous Fall. Asked if Mother
was also an outdoor person, Zach replied, “She can be, but not really. She’s into more girl
stuff.”

      They had no complaints about either parent and said that the rules were about the
same in both their households. Both parents made sure they did their homework, that they
bathed, and that they got to school on time. Both boys said they like Wylonda and they like
Shane. They also like Wylonda’s daughter and Shane’s children from an earlier marriage.
They get along well with their sister, although they admitted that they sometimes fight.
Mother’s new house is near some woods, and on one occasion, Shane took them hunting.

        Both boys testified that they liked Mother’s house in Coffee County, but they wanted
to stay in school in Warren County. They also explained that before they asked Mother about
changing the parenting schedule, they approached Father to see what he thought about
dividing their time equally between both parents. Father was positive about it, but did not
promise to do anything special for them if it worked out. They asked Mother about making
the change three or four times, and she always said no or was unresponsive.

       Nine-year old Taylor testified that she also wanted to divide her time equally between
her parents, but when she was asked if she would miss her mom if she went seven days

                                               -5-
without seeing her, she replied, “kind of.” Father had never taken her hunting, but she would
be going to a safety class the following weekend, and Father planned to take her hunting
afterward. Taylor testified that when she is at Father’s house, she spends more time with
Wylonda than she does with Father. She enjoys helping Father with his garden and jumping
on the trampoline. She also enjoys her gymnastics class.

        The trial court took the matter under advisement after hearing all the proof. In an
order dated August 16, 2010, the court announced that it had found there to have been a
material change of circumstances that required a modification of the parenting plan. The
court cited Mother’s co-habitation with Mr. Petty,3 her move out of the county with all the
logistical complications it created during the school year, and that “the needs of the parties’
minor boys have changed due to their age.”

       The trial court then found that it was in the best interest of the boys that their
residential time be divided equally between Father and Mother, with custody alternating
weekly. Mother was to remain the primary residential parent for nine-year old Taylor, with
her residential schedule left unchanged, except that Taylor’s time with Father was to be
adjusted when necessary to coincide with the boys’ schedule. A new parenting plan drafted
in accordance with the trial court’s order allocated each parent 182.5 days of parenting time
with the boys, and stated that “[t]he Primary Residential Parent for Lucas and Zach Estes are
Randy Estes and Lori Estes. The Primary Residential Parent for Taylor Estes is Lori Estes.”
Mother appealed the change in the parenting plan.

                                              III. A NALYSIS

        A. Was There a Material Change of Circumstances?

       A decision on a request for modification of a parenting arrangement requires a
two-step analysis. Cranston v. Combs, 106 S.W.3d 641, 644 (Tenn. 2003). A party
petitioning to change an existing custody order must prove both (1) that a material change
of circumstances has occurred and (2) that a change of custody or residential schedule is in
the child’s best interest. See Tenn. Code Ann. § 36-6-101(a)(2); Kendrick v. Shoemake, 90
S.W.3d 566, 575 (Tenn. 2002). Only after a threshold finding that a material change of
circumstances has occurred is the court permitted to go on to make a fresh determination of
the best interest of the child. Kendrick v. Shoemake, 90 S.W.3d at 569; Blair v. Badenhope,
77 S.W.3d 137, 150 (Tenn. 2002); Curtis v. Hill, 215 S.W.3d 836, 840 (Tenn. Ct. App.
2006).


        3
         The court stated that it found Mother to be in civil contempt for co-habitating with Shane Petty prior
to marriage. “However, there shall be no punishment since she has married Mr. Petty.”

                                                     -6-
       The question of whether a material change of circumstances has occurred is a question
of fact. In re T.C.D., 261 S.W.3d 734, 742 (Tenn. Ct. App. 2007); Murray v. Murray,
M2009-01576-COA-R3-CV, 2010 WL 3852218 (Tenn. Ct. App. Sept. 28, 2010) (no Tenn.
R. App. P. 11 application filed). Our review of findings of fact in child custody or parenting
plan cases is de novo upon the record of the trial court, accompanied by a presumption of the
correctness of the finding, unless the preponderance of the evidence is otherwise. Tenn. R.
App. P. 13(d); In re C.K.G., 173 S.W.3d 714, 732 (Tenn. 2005); Bogan v. Bogan, 60 S.W.3d
721, 727 (Tenn. 2001); Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). Questions of
law are reviewed de novo with no presumption of correctness. Whaley v. Perkins, 197
S.W.3d 665, 670 (Tenn. 2006); Union Carbide Corp. v. Huddleston, 854 S.W.3d 87, 91
(Tenn. 1993).

      The Tennessee Supreme Court has set out some principles for the court to consider
when a material change of circumstances is at issue:

        Although there are no bright line rules as to whether a material change in
        circumstances has occurred after the initial custody determination, there are
        several relevant considerations: (1) whether a change has occurred after the
        entry of the order sought to be modified; (2) whether a change was not known
        or reasonably anticipated when the order was entered; and (3) whether a
        change is one that affects the child’s well-being in a meaningful way.

Cranston v. Combs, 106 S.W.3d at 644 (citing Kendrick v. Shoemake, 90 S.W.3d at 570).

        It is plain that the changes cited by the trial court all occurred after the entry of the
order sought to be modified. Further, there are no indications in the record that at the time
of the final decree of divorce the parties knew or anticipated those changes.

       Mother’s primary argument on appeal is that the trial court applied too lenient a
standard to the question of whether a material change of circumstances had occurred. Her
argument is based on two similar enactments by our legislature that are meant to assist the
courts to understand what constitutes a material change of circumstances in cases where a
party wishes to modify a prior decree. By its terms, Tenn. Code Ann. § 36-6-101(a)(2)(B)
applies if the issue before the court is “a modification of the court’s prior decree pertaining
to custody,” 4 while Tenn. Code Ann. § 36-6-101(a)(2)(C) applies if the issue before the court


        4
         Prior to a 2004 amendment, the first sentence of Tenn. Code Ann. § 36-6-101(a)(2)(B) read: “If the
issue before the court is a modification of the court’s prior decree pertaining to custody or a residential
parenting arrangement, the petitioner must prove by a preponderance of the evidence a material change in
                                                                                             (continued...)

                                                   -7-
is “a modification of the court’s prior decree pertaining to a residential parenting schedule.”

        Tenn. Code Ann. § 36-6-101(a)(2)(B) reads,

               If the issue before the court is a modification of the court’s prior decree
        pertaining to custody, the petitioner must prove by a preponderance of the
        evidence a material change in circumstance. A material change of
        circumstance does not require a showing of a substantial risk of harm to the
        child. A material change of circumstance may include, but is not limited to,
        failures to adhere to the parenting plan or an order of custody and visitation or
        circumstances that make the parenting plan no longer in the best interest of the
        child.

        Tenn. Code Ann. § 36-6-101(a)(2)(C) reads,

                If the issue before the court is a modification of the court’s prior decree
        pertaining to a residential parenting schedule, then the petitioner must prove
        by a preponderance of the evidence a material change of circumstance
        affecting the child’s best interest. A material change of circumstance does not
        require a showing of a substantial risk of harm to the child. A material change
        of circumstance for purposes of modification of a residential parenting
        schedule may include, but is not limited to, significant changes in the needs of
        the child over time, which may include changes relating to age; significant
        changes in the parent’s living or working condition that significantly affect
        parenting; failure to adhere to the parenting plan; or other circumstances
        making a change in the residential parenting time in the best interest of the
        child.5




        4
          (...continued)
circumstance.” The 2004 amendment deleted the language “a residential parenting arrangement” from that
sentence and added subsection (C) to the statute. As a practical matter, our courts equate the term “custody”
to the designation of a“primary residential parent” because the two terms have the same meaning within the
context of proceedings like the one before us. See Scofield v. Scofield, M2006-00350-COA-R3CV, 2007 WL
624351 (Tenn. Ct. App. Feb. 28, 2007)(no Tenn. R. App. P. 11 application filed).
        5
         We note that the “best interest” language of both sections somewhat conflates a material change of
circumstances with the separate requirement of a finding of best interest for a modification of custody or of
a parenting plan. But it appears to us that the language is meant to prevent modifications based on minor or
transient changes that do not really affect the best interest of the child or children involved.

                                                    -8-
        Although the two subsections do not differ greatly in their substance, this court has
interpreted the statute to mean that in order to designate a different custodian for the children
under subsection (B), the trial court must find that a more substantial change of
circumstances has occurred than has to have occurred under subsection (C) to justify a less
drastic change in a parenting plan, such as a change in the residential parenting or visitation
schedule. See In re T.C.D., 261 S.W.3d 734, 744 (Tenn. Ct. App. 2007) (citing Rose v.
Lashlee, M2005-00361-COA-R3-CV, 2006 WL 2390980, at *2, n. 3 (Tenn. Ct. App. Aug.
18, 2006) (no Tenn. R. App. P. 11 application filed) (holding that subsection (C) “sets a very
low threshold for establishing a material change of circumstances.”); Scofield v. Scofield,
M2006-00350-COA-R3CV, 2007 WL 624351 at *3 (Tenn. Ct. App. Feb. 28, 2007) (no
Tenn. R. App. P. 11 application filed).

        Mother argues that we should apply the more stringent standard of subsection (B) to
this case because, in her view, the modification ordered by the trial court amounted to a
change of custody. In support of her argument, she cites the recent case of Richards v.
Richards, E2010-00521-COA-R3-CV, 2011 WL 2135432 (Tenn. Ct. App. May 31, 2011)(no
Tenn. R. App. P. 11 application filed). In that case, the parties lived near each other after
divorce, and they agreed to divide parenting time with their school-aged child equally. The
father subsequently moved about fifty miles away, rendering the equal division of parenting
time no longer workable.

        The mother filed a petition for modification of the parenting plan, which resulted in
the trial court designating her as the child’s primary residential parent. This court affirmed
the trial court, stating that it was applying the standard of Tenn. Code Ann. § 36-6-
101(a)(2)(B) to determine whether a material change of circumstance had occurred. In the
case before us, Mother suggests that if a change from an equal parenting schedule to one in
which one parent becomes the primary residential parent warrants analysis under subsection
(a)(2)(B), the same kind of analysis should apply to a change from a parenting plan that
designates one primary residential parent to a plan that sets out an equal parenting schedule.

       In another recent case, however, this court applied subsection (a)(2)(C) to affirm a
change of schedule from one in which the father served as the primary residential parent to
one in which the parents shared parenting time equally. Schreur v. Garner, M2010-00369-
COA-R3-CV, 2011 WL 2464180 (Tenn. Ct. App. June 20, 2011)(no Tenn. R. App. P. 11
application filed). The inconsistency between the two cases is perhaps due to the fact that
a change to or from an equal parenting schedule falls somewhere in between a minor
schedule adjustment and a change of custody from one parent to another.




                                               -9-
       In the case before us, however, the distinction between the two subsections is not
determinative. The evidence supports the finding of a material change of circumstances
under either subsection.

        The trial court herein carefully questioned each of the children and allowed the
attorneys for both parties to question them as well. The court was able to observe the
children’s demeanor, to gauge their sincerity, and to satisfy itself that they were not speaking
at the behest of either parent, but rather out of an understanding of their own preferences and
needs. The evidence showed that the twin boys had reached an age when they could benefit
from being able to spend more time with Father, with whom they shared an interest in sports
and outdoor activities. Also, Mother’s move to another county created some problems and
difficulties that could be lessened by equalizing the parenting time between both parents.
The children’s ability to stay in Warren County schools was jeopardized by the primary
residential parent’s move out of county.

        In sum, the proof demonstrated that after Mother moved away from Warren County
the existing parenting plan was no longer in the best interest of the older children in light of
their changing needs, thus meeting the threshold requirement of a material change of
circumstances under either Tenn. Code Ann. § 36-6-101(a)(2)(B) or (C). The parties did not
separately brief the question as to whether the change in the residential schedule ordered by
the trial court was in the children’s best interest, so we need not discuss it in this opinion.
See Tenn. R. App. P. 36.

       B. The Designation of a Primary Residential Parent.

       We have discovered a flaw in the parenting plan that must be corrected. Tenn. Code
Ann. § 36-6-404(a) requires that a permanent parenting plan be incorporated into any final
decree in an action for absolute divorce involving a minor child. Tenn. Code Ann. §
36-6-402(3) defines a parenting plan as “a written plan for the parenting and best interests
of the child, including the allocation of parenting responsibilities and the establishment of
a Residential Schedule.”

       Tenn. Code Ann. § 36-4-402(5) declares that the residential schedule must include the
designation of a primary residential parent. Tenn. Code Ann. § 36-6-402(4) defines the
primary residential parent as “the parent with whom the child resides more than fifty percent
(50%) of the time.” Obviously, if the children are dividing their time equally between both
parents, neither parent meets the statutory definition of a primary residential parent.




                                              -10-
       Nonetheless, Tenn. Code Ann. § 36-6-410 declares that the designation of a primary
custodian is necessary for all state and federal statutes and applicable policies of insurance
which require a determination of custody. Thus, “. . . even though there may be no primary
residential parent in fact, the law requires the designation of one parent as the primary
residential parent, regardless of the statutory definition.” Cummings v. Cummings, M2003-
00086-COA-R3-CV, 2004 WL 2346000 (Tenn. Ct. App. Oct. 15, 2004) (no Tenn. R. App.
P. 11 application filed). See, also, Hopkins v. Hopkins, 152 S.W.3d 447, 450 (Tenn. 2004);
Coley v. Coley, M2007-00655-COA-R3-CV, 2008 WL 5206297 (Tenn. Ct. App. Dec. 12,
2008) (no Tenn. R. App. P. 11 application filed).

       The trial court in the present case named both Mother and Father as the primary
residential parent for the twins. The trial court’s action does not comply with the requirement
that one parent be named as the primary residential parent. The trial court must designate
that role to only one of the parents, but such designation does not affect or alter other
provisions of the parenting plan, specifically, the equal division of parenting time. Because
both parents agree that the boys should continue to go to school in Warren County, and
because naming Mother as their primary residential parent could affect their ability to remain
enrolled in that county, we direct the trial court on remand to name Father as the primary
residential parent of the two boys. We accordingly affirm the trial court’s decision, with the
modification of naming father as the primary residential parent of Zach and Lucas.

       C. Attorney Fees on Appeal

       Father has asked this court to award him the attorney fees he incurred on appeal.
Tenn. Code Ann. § 36-5-103(c) gives the court the discretion to award attorney fees to the
prevailing party, “. . . in regard to any suit or action concerning the adjudication of custody
or the change of custody of any child, or children of the parties . . .” See also, Pippin v.
Pippin, 277 S.W.3d 398, 407 (Tenn. Ct. App. 2008); Shofner v. Stewart, 232 S.W.3d 36, 41
(Tenn. Ct. App. 2007). Such an award is especially appropriate when the prevailing party
lacks the income or the resources needed to pay such fees, and when payment of the
obligation is likely to have a negative effect on the living standard of the children. See
Ragan v. Ragan, 858 S.W.2d 332, 333 (Tenn. Ct. App. 1993).

        That is not the case here. The completed forms in the record for the calculation of
child support under the income shares guidelines show that Father and Mother both enjoy
comfortable incomes, and there is no suggestion in the record that either of them would be
unable to pay their own attorney fees on appeal. Consequently, we decline to make an award
of attorneys’ fees.




                                             -11-
                                           IV.

       We affirm the order of the trial court, as modified. Remand this case to the Circuit
Court of Warren County for any further proceedings necessary. Tax the costs on appeal to
the appellant, Lori Ann Stiles Estes.




                                                  _________________________________
                                                  PATRICIA J. COTTRELL, JUDGE




                                           -12-